Hill, C. J.
1. The plaintiff sued for damages for personal injuries caused by the running of the defendant’s locomotive and ears. He alleged, that he was injured without any fault or negligence whatever on his part and solely by the negligence of the defendant; that he was injured at a public street-crossing by the negligent conduct of the defendant's employees in charge of the locomotive in approaching the crossing with-put ringing the bell or giving any other signal, and without cheeking speed in compliance with the statute, and in violation of a city ordinance limiting the speed of trains at public crossings in the city. Beld: The allegations of the petition- show a cause of action, and the demurrer was properly overruled. The allegations of the petition were substantially proved as laid, and the court erred in granting a nonsuit.
2. Where the statutory precautions enacted for the purpose of preventing injuries by the operation of railroad trains at public crossings are not complied with, and injury results from such non-compliance, a prima facie ease of liability is shown, from which the Offending company can be relieved only by proving that the injury was caused solely by the plaintiff’s own negligence, or that by the exercise of ordinary care he could have avoided the consequences of the defendant’s negligence, or, in mitigation of damages, that the plaintiff’s negligence contributed to the injury. Bryson v. Southern Ry. Co., 3 Ga. App. 407 (59 S. E. 1124); C. & W. C. Ry. Co. v. Camp, 3 Ga. App. 232 (59 S. E. 710).

Judgment on the main bill of exceptions reversed. Judgment on the cross-bill of exceptions affirmed.

Franlc C. 8hachelford, Horace M. Holden, for plaintiff.
F. H. Saffold, for defendant.